Title: From George Washington to Tobias Lear, 26 April 1798
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon 26th April 1798

If Stuart can spare a Steer, you may keep the one you got from thence and pay for him in kine.
Fishing, hitherto, has been very unsuccessful at my landing. More were caught last night and this morning (since I have not heard from thence) than in the same space at any time before

since it commenced; & unless it continues for some days my expences will not be reimbursed.
Have you written to Cornelius? What answer? It is necessary for me to know whether I am to depend upon him, or not. I am glad to hear the boys are well—my love to them. I am Your Affectionate

Go: Washington

